         Case 2:16-cr-20032-JAR Document 749 Filed 04/01/19 Page 1 of 3




                     In the United States District Court
                          for the District of Kansas



United States of America,
                               Plaintiff,

v.
                                            Case No. 16-cr-20032-JAR-02

Karl Carter,
                               Defendant.



                           Motion to Admit Exhibit
                                Out of Time


     On March 21, 2019, the Court closed the record in this case. 1 On March

25, 2019, counsel received an email from the government, with handwritten

notes attached. The government explained, “AUSA Scott Rask took [these

notes] during a June 19, 2017 telephone conference involving USAO officials

and the Special Master.” Further, “the notes themselves were not part of the

USAO production related to the Special Master’s August 17, 2018 subpoena

duces tecum. Accordingly, I am producing them now.” 2 The government does

not object to the Court admitting this exhibit out of time.




1D.E. 725.
2An email message referring to these notes had been produced, but not the notes
attached to the email.
       Case 2:16-cr-20032-JAR Document 749 Filed 04/01/19 Page 2 of 3




  This exhibit shows three things relevant to issues before this Court. First,

as early as June 19 of 2017, the Kansas USAO discussed with the Special

Master whether an entity other than the Kansas USAO should perform the

search of USAO records.




Second, the notes demonstrate that EOUSA would need to approve and

perform the search of Kansas USAO “data”, not just email accounts, and that

review would be done by EOUSA rather than by the individual AUSAs within

the District of Kansas USAO.




Third, as of June 19, 2017, the USAO was on notice that CCA’s phone

system, administered by Securus, was “messed up”, and “CCA doesn’t employ

it well or correctly.” The USAO was relying on a system that was “not

working rt.”




                                      2
       Case 2:16-cr-20032-JAR Document 749 Filed 04/01/19 Page 3 of 3




                                  Conclusion

   The FPD’s proposed exhibit is attached for this Court’s review. We ask the

Court to admit it as relevant to issues pending before the Court.

                                      Respectfully submitted,


                                      s/ Melody Brannon
                                      MELODY BRANNON #17612
                                      Federal Public Defender
                                      for the District of Kansas
                                      117 SW 6th Avenue, Suite 200
                                      Topeka, Kansas 66603-3840
                                      Phone: 785-232-9828
                                      Fax: 785-232-9886
                                      E-mail Address: Melody_Brannon@fd.org

                        CERTIFICATE OF SERVICE

   I certify that on April 1, 2019, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system which will send a notice of
electronic filing to the Special Master and all parties, including Movant
Parties and Interested Parties .


                                      s/ Melody Brannon
                                      Melody Brannon




                                        3
